O PS 8
(3/15)


                                UNITED STATES DISTRICT COURT                                                  FILED IN THE
                                                                                                          U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF WASHINGTON

                                                                for
                                                                                                     Jan 28, 2019
                                              Eastern District of Washington
                                                                                                         SEAN F. MCAVOY, CLERK




U.S.A. vs.                        Soto, Jubentino                           Docket No.          0980 4:18CR06024-SMJ-1

                                   Petition for Action on Conditions of Pretrial Release

        COMES NOW David L. McCary, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Jubentino Soto, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
Mary K. Dimke sitting in the court at Yakima, Washington, on the 23rd day of May 2018, under the following conditions:

Special Condition #4: Defendant shall refrain from obstructing or attempting to obstruct or tamper, in any fashion, with
the efficiency and accuracy of any prohibited substance testing which is required as a condition of release.

Standard Condition #9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Jubentino Soto violated the conditions of his release conditions by attempting to falsify a random drug test
on January 25, 2019.

On May 24, 2018, Mr. Soto met with the pretrial officer and signed a copy of the release conditions indicating he understood
the conditions and received a copy of them, which included Special Condition #4.

On January 25, 2019, Mr. Soto reported to the pretrial office as directed to provided a urine sample for testing. Once Mr.
Soto supplied the sample, the temperature strip was viewed. The strip indicated a temperature of at least 100 degrees. Mr.
Soto was asked to verify he had not brought in a device containing urine as a normal temperature range is around 96 degrees.
Mr. Soto initially was requested to lift his shirt. He would turn to his right and only lift his shirt a few inches. He continued
to not comply with this officer's directions to lift his shirt where this officer could see above his belt line. When this officer
directed him to lower his pants, he once again failed to comply with the request and only lowered his pants several inches.
This officer could see he had two pairs of undergarments on and it was evident there was a device between them. When this
officer advised that I could see there was a device, he finally pulled it from between the undergarments and untaped it from
his side and chest. The device had a clear plastic tube running from it, up his side, and into a plastic bottle which was taped
to his right side. The bottle had been used to carry the urine. When asked where he got the urine, he admitted he obtained
it from another person he knew. The device was taken as evidence.

Violation #2: Jubentino Soto violated the conditions of his release conditions by testing positive for the use of oxycodone
on or prior to January 25, 2019.

On May 24, 2018, Mr. Soto met with the pretrial officer and signed a copy of the release conditions indicating he understood
the conditions and received a copy of them, which included standard condition #9.
PS-8
Re: Soto, Jubentino
January 28, 2019
Page 2
On January 25, 2019, Mr. Soto reported to the pretrial office as directed to provided a urine sample for testing. As noted
within Violation #1, Mr. Soto initially attempted to falsify his test. After admitting he had attempted to falsify his test, and
provided the device used, he admitted to using oxycodone. Mr. Soto stated he had been in possession of an old prescription
and used the oxycodone during the last week. A urine sample was obtained and forwarded to Alere after the sample returned
a presumptive positive testing for opiates. The sample was also marked to be tested for fentanyl. Mr. Soto denied any
fentanyl use.


                              PRAYING THAT THE COURT WILL ISSUE A WARRANT

                                                                             I declare under the penalty of perjury
                                                                             that the foregoing is true and correct.
                                                                             Executed on:       January 28, 2019
                                                                    by       s/David L. McCary
                                                                             David L. McCary
                                                                             U.S. Pretrial Services Officer


 THE COURT ORDERS

 [ ]     No Action
 [ X]    The Issuance of a Warrant
 [ ]     The Issuance of a Summons
 [ ]     The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
 [ ]     Defendant to appear before the Judge assigned to the case.
 [X ]    Defendant to appear before the Magistrate Judge.
 [ ]     Other


                                                                               Signature of Judicial Officer
                                                                               `1/28/2019


                                                                               Date
